DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein the sheet includes a large-size sheet having a width equal to or greater than a specified width” in lines 2-3 renders the claims unclear. It is not clear how the sheet can include a large-sized sheet, as the original sheet is singular, however includes implies the possible inclusion of other things than the large-sized sheet. As best understood from the disclosure, the intension was to claim the sheet being a large-sized sheet having the specified dimensions. Therefore, a possible claim correction would read - - wherein the sheet is a large-size sheet having a width equal to or greater than a specified width - -. This is the interpretation that will be used in the rejections below.
Claims 3-9 depend from claim 2 and inherit this issue therefrom.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Omoya (US PGPub 2014/0355083 A1).
As to claim 1, Omoya teaches a sheet conveying device (2) comprising: 
a sheet loader (21) configured to load a sheet (P; figures 1-2); 
a sheet feeder (22) configured to feed the sheet loaded on the sheet loader (paragraph [0035]), 
an optical sensor (one of 281 and 291) configured to detect the sheet at a predetermined position on the sheet loader in a width direction of the sheet and at a predetermined position in a sheet conveyance passage in the width direction of the sheet (paragraphs [0043], [0047]-[0048], and [0056]-[0057]); and 
a rotary member (corresponding one of 283, 285 or 293, 295) configured to rotate to a first position when the sheet is not at the predetermined position on the sheet loader in the width direction of the sheet and a second position when the sheet is at the predetermined position on the sheet loader (paragraph [0048] and [0057]), 
the rotary member having a detection target portion to be detected by the optical sensor when the rotary member is located at the first position or the second position (figures 3-8).
As to claim 2, Omoya teaches wherein the sheet includes a large-size sheet having a width equal to or greater than a specified width (see above interpretation with the rejection under 112, when a sheet the size of the dashed position of 27 in figures 2A-2B is used, paragraph [0042]), 
wherein the rotary member (283, 285) is configured to be located at the second position when the large-size sheet is set on the sheet loader (figure 4), 
wherein the optical sensor is disposed at a position to detect the large-size sheet in the sheet conveyance passage (figure 3 and paragraphs [0042] and [0051]), and 
wherein the optical sensor (281) is configured to detect the detection target (284) portion when the rotary member is located at the second position (figures 3-4).
As to claim 10, Omoya teaches further comprising circuitry (5) configured to determine whether the sheet is set on the sheet loader (figure 4), 
wherein the optical sensor (291) is configured to detect the detection target (294) portion when the detection target portion is at the first position (figure 3), and 
wherein the circuitry (5) is configured to determine that the sheet is set on the sheet loader when the optical sensor changes from a detection state in which the optical sensor detects the detection target portion to a non-detection state in which the optical sensor does not detect the detection target portion (figure 4). 
As to claim 12, Omoya teaches an image reading device (figure 1) comprising: 
the sheet conveying device (2) according to claim 1 (as noted above in detail for claim 1), the sheet conveying device being configured to convey the sheet (paragraph [0035]); and 
an image reading device (1) configured to read an image on the sheet conveyed by the sheet conveying device (paragraph [0026] and [0035]). 

Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US PGPub 2011/0158729 A1).
As to claim 1, Lee teaches a sheet conveying device (comprising 10, 20) comprising: 
a sheet loader (11, 15) configured to load a sheet (paragraphs [0042]-[0043]); 
a sheet feeder (20, 21, 23, 24) configured to feed the sheet loaded on the sheet loader (paragraph [0044]), 
an optical sensor (120, 140, paragraphs [0076] and [0083]) configured to detect the sheet at a predetermined position on the sheet loader in a width direction of the sheet and at a predetermined position in a sheet conveyance passage in the width direction of the sheet (through at least 113, 115, and 134, figures 2-3); and 
a rotary member (115) configured to rotate to a first position when the sheet is not at the predetermined position on the sheet loader in the width direction of the sheet and a second position when the sheet is at the predetermined position on the sheet loader (paragraphs [0094] and [0097]), 
the rotary member having a detection target portion (117) to be detected by the optical sensor when the rotary member is located at the first position or the second position (paragraph [0098]).
As to claim 10, Lee teaches further comprising circuitry (CPU in paragraph [0063]) configured to determine whether the sheet is set on the sheet loader (paragraphs [0062]-[0063] and [0066]), 
wherein the optical sensor (120, 140) is configured to detect the detection target  portion (117) when the detection target portion is at the first position (figure 6), and 
wherein the circuitry (CPU) is configured to determine that the sheet is set on the sheet loader when the optical sensor changes from a detection state in which the optical sensor detects the detection target portion to a non-detection state in which the optical sensor does not detect the detection target portion (paragraph [0098]). 
As to claim 13, Lee teaches an image forming apparatus (figure 1) comprising: 
the sheet conveying device (comprising 10 and 20) according to claim 1 (as noted above in detail for claim 1), the sheet conveying device being configured to convey the sheet (paragraph [0042]); and 
an image forming device (30) configured to form an image on the sheet conveyed by the sheet conveying device (paragraphs [0040] and [0042]).

Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US PGPub 2011/0158729 A1). Note this set of rejections uses a different interpretation of Lee.
 As to claim 1, Lee teaches a sheet conveying device (comprising 10, 20) comprising: 
a sheet loader (11, 15) configured to load a sheet (paragraphs [0042]-[0043]); 
a sheet feeder (20, 21, 23, 24) configured to feed the sheet loaded on the sheet loader (paragraph [0044]), 
an optical sensor (120, 140, paragraphs [0076] and [0083]) configured to detect the sheet at a predetermined position on the sheet loader in a width direction of the sheet and at a predetermined position in a sheet conveyance passage in the width direction of the sheet (through at least 113, 115, and 134, figures 2-3); and 
a rotary member (113) configured to rotate to a first position (figure 5) when the sheet is not at the predetermined position on the sheet loader in the width direction of the sheet and a second position (figure 6) when the sheet is at the predetermined position on the sheet loader (paragraphs [0071]-[0072]), 
the rotary member having a detection target portion (117) to be detected by the optical sensor when the rotary member is located at the first position or the second position (paragraph [0098]).
As to claim 2, Lee teaches wherein the sheet includes a large-size sheet having a width equal to or greater than a specified width (see above interpretation with the rejection under 112, when a sheet the size of the dashed position of 27 in figures 2A-2B is used, paragraph [0042]), 
wherein the rotary member (283, 285) is configured to be located at the second position when the large-size sheet is set on the sheet loader (figure 6), 
wherein the optical sensor is disposed at a position to detect the large-size sheet in the sheet conveyance passage (figure 3 and paragraphs [0042] and [0051]), and 
wherein the optical sensor (281) is configured to detect the detection target (284) portion when the rotary member is located at the second position (figures 3-4).
As to claim 13, Lee teaches an image forming apparatus (figure 1) comprising: 
the sheet conveying device (comprising 10 and 20) according to claim 1 (as noted above in detail for claim 1), the sheet conveying device being configured to convey the sheet (paragraph [0042]); and 
an image forming device (30) configured to form an image on the sheet conveyed by the sheet conveying device (paragraphs [0040] and [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2011/0158729 A1) using the first interpretation above in view of Arai et al. (US PGPub 2018/0348687 A1).
As to claim 11, Lee teaches all of the limitations of the claimed invention, as noted above for claim 10, except wherein, in a case in which the optical sensor does not detect the sheet when a predetermined time has elapsed from when the sheet feeder starts feeding the sheet loaded on the sheet loader, the circuitry is configured to determine that a sheet jam occurs. 
Arai et al. teaches wherein, in a case in which the optical sensor does not detect the sheet when a predetermined time has elapsed from when the sheet feeder starts feeding the sheet loaded on the sheet loader, the circuitry is configured to determine that a sheet jam occurs (paragraph [0026]).
It would have been obvious to one skilled in the art before the effective filing date to modify Lee to have wherein, in a case in which the optical sensor does not detect the sheet when a predetermined time has elapsed from when the sheet feeder starts feeding the sheet loaded on the sheet loader, the circuitry is configured to determine that a sheet jam occurs as taught by Arai et al. because it allows the system to determine a jam and stop the further processing when the sheet is jammed (paragraph [0026]) with predictable results.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2011/0158729 A1) using the second interpretation above in view of Kohnotoh et al. (US PGPub 2016/0016418 A1).
As to claim 3, Lee teaches all of the limitations of the invention, as noted above for claim 2, except comprising: 
an input device through which a width of the sheet to be set on the sheet loader is input, and 
circuitry configured to determine whether the width of the sheet set on the sheet loader matches the width of the sheet input via the input device, based on information on whether the optical sensor detects the detection target portion and a detection result of the sheet by the optical sensor. 
Kohnotoh et al. teaches an input device (the interface through which the print instruction of step S601 in figure 6 enters the machine and control substrate) through which a width of the sheet to be set on the sheet loader is input (paragraphs [0030] and [0070]), and 
circuitry (control substrate in paragraph [0021]) configured to determine whether the width of the sheet set on the sheet loader matches the width of the sheet input via the input device (paragraphs [0070]-[0071]), based on information on whether the optical sensor detects the detection target portion and a detection result of the sheet by the optical sensor (paragraph [0073]). 
It would have been obvious to one skilled in the art before the effective filing date to modify Lee to have an input device through which a width of the sheet to be set on the sheet loader is input, and circuitry configured to determine whether the width of the sheet set on the sheet loader matches the width of the sheet input via the input device, based on information on whether the optical sensor detects the detection target portion and a detection result of the sheet by the optical sensor as taught by Kohnotoh et al. because it reduces distortion of print layout due to a mismatch between an image size of the print data and the sheet size (paragraph [0074]) with predictable results. 
As to claim 4, Lee as modified (citations to Lee unless otherwise indicated) teaches wherein the circuitry (control substrate in paragraph [0021]) is configured to determine that the large-size sheet is set on the sheet loader when the optical sensor detects the detection target portion or the sheet in the sheet conveyance passage (paragraphs [0094] and [0097] and figure 8, where when arm 114, 115 detects the sheet it is in the sheet conveyance passage). 
As to claim 5, Lee as modified teaches (citations to Kohnotoh et al. except where otherwise indicated) wherein the circuitry (control substrate in paragraph [0021]) is configured to: 
determine that the width of the sheet input via the input device is different from the width of the sheet set on the sheet loader (paragraphs [0070]-[0071]); and 
notify a determination result that the width of the sheet input via the input device is different from the width of the sheet set on the sheet loader (error message in paragraph [0071]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2011/0158729 A1) using the second interpretation above in view of Kohnotoh et al. (US PGPub 2016/0016418 A1) as applied to claim 3 above, and further in view of Omoya (US PGPub 2014/0355083 A1).
As to claim 6, Lee as modified teaches all of the limitations of the claimed invention, as noted above for claim 3, except wherein the circuitry is configured to: 
detect a sheet skew of the sheet based on a timing at which the optical sensor detects the sheet; 
correct the sheet skew; and 
adjust a skew correction amount based on a detection result of the sheet skew.
 Omoya teaches wherein the circuitry (5) is configured to: 
detect a sheet skew of the sheet based on a timing at which the optical sensor detects the sheet (paragraphs [0087], [0092]); 
correct the sheet skew (paragraph [0101]); and 
adjust a skew correction amount based on a detection result of the sheet skew (paragraph [0094]). 
It would have been obvious to one skilled in the art before the effective filing date to modify Lee as modified to further have a second width sensor across from the first and wherein the circuitry is configured to: detect a sheet skew of the sheet based on a timing at which the optical sensor detects the sheet; correct the sheet skew; and adjust a skew correction amount based on a detection result of the sheet skew as taught by Omoya because it is a well known process for detecting and correcting the skew or tilt of a sheet in an image forming apparatus (paragraphs [0094] and [0101]) with predictable results. 
As to claim 7, Lee as modified teaches (citations to Omoya unless otherwise indicated) wherein the circuitry is configured to detect an amount of the sheet skew according to a difference value between a specified time previously determined and a time from a specified timing to a detection of the sheet by the optical sensor (paragraph [0092] and [0103]).  
As to claim 8, Lee as modified teaches (citations to Omoya unless otherwise indicated) wherein the circuitry is configured to execute a specified time correction mode to correct the specified time (paragraphs [0101]-[0102]).
As to claim 9, Lee as modified teaches (citations to Omoya unless otherwise indicated) further comprising another optical sensor (291) opposite to the optical sensor across a center in a width direction of the sheet conveyance passage (figures 2-3), 
wherein the circuitry is configured to detect the sheet skew from when one of the optical sensor and said another optical sensor detects the sheet to when the other of the optical sensor and said another optical sensor detects the sheet (paragraphs [0087], [0092] and [0101]-[0103]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noda (US PGPub 2004/0151525 A1), Yamaoka (US PGPub 2017/0277098 A1), and Maddux et al. (US PGPub 2009/0067907 A1) teach systems with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853